Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 3 and 6 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7-10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/14/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Chatry and Kotani are regarded as the closest prior art of record. 
Although Chatry teaches a concentrated colloidal solution of non-agglomerated monocrystalline particles, Chatry does not teach a titanium compound sol solution containing particulate incomplete condensate as claimed in claim 1. 
As explained on pages 8 and 9 of the 1/3/22 arguments, a crystal system in the state of incomplete condensate does not exist and therefore the solution of non-agglomerated monocrystalline particles does not exist as an particulate incomplete condensate. 
A titanium compound sol solution containing particulate incomplete condensate exists in an amorphous form and not monocrystalline form. 
Further, although Kotani teaches white titanium oxide particles having a particle size of 500 nm to 1600 nm, a titanium compound sol solution in which an average particle diameter of the particulate incomplete condensate is 3 nm to 150 nm as measured by a dynamic light scattering method in a liquid as claimed in claim 1. 
Kotani, paragraph 52 of the PGPUB, teaches In the Examples and Comparative Examples, the surfaces of the porous titanium oxide particles were observed through a scanning electron microscope (FESEM S-4800, manufactured by Hitachi) at an accelerating Voltage of 5 kV.
The instant claims claim “as measured by a dynamic light scattering method”. 
An average particle diameter as measured by a dynamic light scattering method in a liquid is a median diameter D50.  The instant specification teaches FPAR-1000 (manufactured by Otsuka Electronics Co., Ltd., cumulant method analysis) that uses laser-light scattering and Nanotrac UPA 250 EX (manufactured by Nikkiso Co., Ltd., the integrated value of 50% of values is used) as specific examples of apparatuses that can be used.
Median Diameter: When an accumulative curve is obtained by assuming that the total volume of one particle group is 100, a particle diameter positioned at 50% in the accumulative curve is an accumulative average diameter (a median diameter) and is generally used as a parameter for evaluating a particle size distribution.
The method of measuring particles by scanning electron microscope and dynamic light scattering are vastly different methods and are not comparable to each other. DLS measured particle diameter based on volume, while SEM does not.
Therefore, it can be said that Kotani does not teach an average particle diameter of the particulate incomplete condensate is 3 nm to 150 nm as measured by a dynamic light scattering method in a liquid as claimed in claim 1. 
Further, there is no motivation in Kotani to have an average particle diameter of the particulate incomplete condensate is 3 nm to 150 nm as measured by a dynamic light scattering method in a liquid as claimed in claim 1. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        1/18/22